EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, lines 13-17:
determine a variance between an actual position of the first robotic arm based on the image data of the passive marker and the one or more fixed markers, and a correct position of the first robotic arm based on a first data model associated with both the first robotic arm and the passive marker, and a second data model associated with both the first robotic arm and the one or more fixed markers, and

Claim 4, lines 11-20:
wherein the first camera is positioned such that the passive marker is within a field of view of the first camera, the first camera being configured to capture first image data of the passive marker and of the one or more fixed markers and provide the first image data to the computer configured to determine a first variance between an actual position of the first robotic arm based on the image data of the passive marker and the one or more fixed markers, and a correct position of the first robotic arm based on a first data model associated with both the first robotic arm and the passive marker, and a second data model associated with both the first robotic arm and the one or more fixed markers, and the first controller being configured to cause the movement of the first robotic arm based on a first set of instructions obtained from the computer that are determined, based on the variance.

Claim 24, lines 2-7:
determine a variance between an actual position of the second robotic arm based on the image data of a passive marker disposed on the distal end of the first robotic arm and the one or more fixed markers, and a correct position of the second robotic arm based on a first data model associated with both the second robotic arm and the passive marker disposed on the distal end of the first robotic arm, and a second data model associated with both the second robotic arm and the one or more fixed markers; and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/Primary Examiner, Art Unit 3664